UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-146163 OSLER INCORPORATED (Exact name of small business issuer as specified in its charter) Nevada 20-8195637 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1864 Portage Avenue, Suite 103 Winnipeg, Manitoba, R3J 0H2 (Address of principal executive offices) (204) 951-1544 (Registrant's telephone number) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] As of September 30, 2007 the issuer had 54,800,000 shares of common stock, $0.001 par value per share outstanding ("Common Stock"). Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X ] No [ ]. Transitional Small Business Disclosure Format (Check one): Yes [ ]No [X] PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OSLER INCORPORATED (An Exploration Stage Company) BALANCE SHEET September 30, 2007 ASSETS Current assets: Cash $ 6,438 Total current assets Property and equipment, net $ 6,438 3,565 Total assets $ 10,003 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities Notes payable $ 1,800 10,450 Total current liabilities 12,250 Total liabilities 12,250 STOCKHOLDERS' DEFICIT: Common stock, $.001 par value, 75,000,000 shares authorized, 54,800,000 shares issued and outstanding 54,800 Additional paid-in-capital (27,000 ) Deficit accumulated during the exploration stage (30,047 ) Total stockholders' deficit (2,447 ) Total liabilities and stockholders' deficit $ 10,003 The accompanying notes are an integral part of these financial statements OSLER INCORPORATED (An Exploration Stage Company) STATEMENTS OF OPERATIONS For the three months ended September 30, 2007 and 2006, and Period from July 30, 2004 (Inception) through September 30, 2007 Three months ended September 30, 2007 Three months ended September 30, 2006 Inception through September 30, 2007 Cost and expenses: Mineral exploration $ - $ - $ 3,500 General and administrative 16,176 - 26,547 Loss from operations (16,176 ) - (30,047 ) Net loss $ (16,176 ) $ - $ (30,047 ) Net loss per share: Basic and diluted $ (0.00 ) $ (0.00 ) Weighted average shares outstanding: Basic and diluted 54,800,000 30,000,000 The accompanying notes are an integral part of these financial statements OSLER INCORPORATED (An Exploration Stage Company) STATEMENTS OF CASH FLOWS For the three months ended September 30, 2007 and 2006, and Period from July 30, 2004 (Inception) through September 30, 2007 Three months ended September 30, 2007 Three months ended September 30, 2006 Inception through September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (16,176 ) $ - $ (30,047 ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation Expense 170 Net change in: Accounts Payable (1,555 ) - 1,800 CASH FLOWS USED IN OPERATING ACTIVITIES (17,731 ) - (28,077 ) CASH FLOWS FROM INVESTING ACTIVITIES: Property & equipment - - (3,735 ) CASH FLOWS USED IN INVESTING ACTIVITIES (1,555 ) - (3,735 ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash received from shareholders advances - - 10,450 Cash received from common stock - - 27,800 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES - - 38,250 NET INCREASE (DECREASE) IN CASH $ (17,731 ) - 6,438 Cash, beginning of period 24,169 - - Cash, end of period $ 6,438 - $ 6,438 SUPPLEMENTAL CASH FLOW INFORMATION The accompanying notes are an integral part of these financial statements OSLER INCORPORATED (An Exploration Stage Company) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 Note 1
